DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,856,150. Although the conflicting claims are not identical, they are not patentably distinct from each otherbecause the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/065,921
U. S. Patent No. 10,856,150
1. A method for authenticating a mobile device at a mobile network base station, the method comprising: 
   at a system comprising one or more processors and a memory located at the mobile network base station: storing a distributed ledger at the memory, wherein the distributed ledger is 
   receiving a first access request at the base station from the mobile device; 







    generating a distributed ledger identification number; 

   associating the mobile device with the generated distributed ledger identification number; 
    converting the generated distributed ledger identification number into a distributed ledger entry; 

    transmitting the generated distributed ledger entry to one or more other base stations in the mobile network; and 
    transmitting the generated distributed ledger number to the mobile device.

    at a system comprising one or more processors and a memory located at the mobile network base station: storing a distributed ledger at the memory, wherein in the distributed ledger is 
     receiving a first access request at the base station from the mobile device, wherein the access request includes a first distributed ledger identification number; 
     determining whether the first distributed ledger identification number is valid; if the first distributed ledger identification number is valid: transmitting the mobile device access request to a core network of the mobile network; 
     generating a second distributed ledger identification number; 

    associating the mobile device with the generated second distributed ledger identification number; 
     converting the generated second distributed ledger identification number into a distributed ledger entry; 

   transmitting the generated distributed ledger entry to one or more other base stations in the mobile network; and 
   transmitting the generated second distributed ledger number to the mobile device. 

Claims 2-8.
See claims 2-8 accordingly, the limitations corresponds to the same subject matter of claims 2-9 of Application No. 17/065,921.
9. A non-transitory computer-readable storage medium storing one or more programs for authenticating a mobile device at a mobile network base station, the one or more programs configured to be executed by one or more processors communicatively coupled to one or more processors of a system, the one or more programs including instructions to cause the system to:

    store a distributed ledger at the memory, wherein the distributed ledger is maintained in conjunction with one or more other base stations;

    receive a first access request at the base station from the mobile device;







   generate a distributed ledger identification number;

 associate the mobile device with the generated distributed ledger identification number; 

  convert the generated distributed ledger identification number into a distributed ledger entry;

   transmit the generated distributed ledger entry to one or more other base stations in the mobile network; and
transmit the generated distributed ledger number to the mobile device.
9. A non-transitory computer-readable storage medium storing one or more programs for authenticating a mobile device at a mobile network base station, the one or more programs configured to be executed by one or more processors communicatively coupled to one or more processors of a system, the one or more programs including instructions to cause the system to: 

   store a distributed ledger at the memory, wherein in the distributed ledger is maintained in conjunction with one or more other base stations; 

   receive a first access request at the base station from the mobile device, wherein the access request includes a first distributed ledger identification number; determine whether the first distributed ledger identification number is valid; if the first distributed ledger identification number is valid: transmit the mobile device access request to a core network of the mobile network; 

   generate a second distributed ledge identification number; 

   associate the mobile device with the generated second distributed ledger identification number; 

  convert the generated second distributed ledger identification number into a distributed ledger entry; 

   transmit the generated distributed ledger entry to one or more other base stations in the mobile network; and 
   transmit the generated second distributed ledger number to the mobile device.
Claims 10-16.
See claims 10-16, accordingly, the limitations corresponds to the same subject matter of claims 18-24 of Application No. 17/065,921.
17. A system for authenticating a mobile device at a mobile network base station, the system comprising one or more processors and a memory, wherein the one or more processors are configured to execute instructions stored on the memory to cause the system to:

    store a distributed ledger at the memory, wherein the distributed ledger is maintained in conjunction with one or more other base stations;

    receive a first access request at the base station from the mobile device;




   

  
   
   generate a distributed ledger identification number;

   associate the mobile device with the generated distributed ledger identification number;

    convert the generated distributed ledger identification number into a distributed ledger entry;

   transmit the generated distributed ledger entry to one or more other base stations in the mobile network; and

   transmit the generated distributed ledger number to the mobile device.
17. A system for authenticating a mobile device at a mobile network base station, the system comprising one or more processors and a memory, wherein the one or more processors are configured to execute instructions stored on the memory to cause the system to: 

   store a distributed ledger at the memory, wherein in the distributed ledger is maintained in conjunction with one or more other base stations; 

   receive a first access request at the base station from the mobile device, wherein the access request includes a first distributed ledger identification number; 
   determine whether the first distributed ledger identification number is valid; if the first distributed ledger identification number is valid: transmit the mobile device access request to a core network of the mobile network; 

  generate a second distributed ledger identification number; 

   associate the mobile device with the generated second distributed ledger identification number; 

   convert the generated second distributed ledger identification number into a distributed ledger entry; 
   transmit the generated distributed ledger entry to one or more other base stations in the mobile network; and 

  transmit the generated second distributed ledger number to the mobile device. 

Claims 18-24.
See claims 18-24 accordingly, the limitations corresponds to the same subject matter of claims 18-24 of Application No. 17/065,921.



Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) SUTHAR et al. (US 2019/0380031) – discloses a communication network that supports a blockchain registration procedure based on authentication data associated with the user equipment (abstract; p. [0016], [0040], [0047]).
(b) SUTHAR et al. (US 2020/0221299) – authenticating radio access network components using distributed ledger technology (abstract; p. [0010], [0025], [0088]-[0089]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643